Citation Nr: 0015225	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  00-09 522	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to December 
1944.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to a claim by the veteran for 
VA benefits.  

The claimant in the present case is an attorney (K.G.M.) who 
was retained by the veteran.

In April 2000, the RO notified both the veteran and K.G.M. by 
letter that the case was being transferred to the Board for a 
determination concerning the attorney's eligibility for 
payment of attorney fees from past-due benefits.  They were 
advised that any additional evidence or argument should be 
submitted to the Board within 30 days.  Neither the veteran 
nor K.G.M. responded.


FINDINGS OF FACT

1.  In a written fee agreement, dated on November 30, 1993, 
the veteran retained the attorney, K.G.M., to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits recovered; such fees to be paid by VA directly to 
the attorney.

2.  In November 1999 and April 2000, the RO adjusted the 
amount of the veteran's pension award. 

3.  There is no prior final Board decision with respect to 
the veteran's claim for an increase in his pension award.




CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's November 1999 or April 
2000 adjustment in the veteran's pension award.  38 U.S.C.A. 
§ 5904(c) (West 1991); 38 C.F.R. § 20.609 (b), (c), (h) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:

(1)  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

(2)  The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 



November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609(c)(2). 


(3)  The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(3).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d).  Fees totaling no more than 20 percent of any 
past-due amounts are presumed to be reasonable.  38 C.F.R. 
§ 20.609(f).  The November 1993 attorney fee agreement 
executed between the parties satisfies these criteria. 

In November 1999 and April 2000, the RO in Buffalo, New York, 
adjusted the amount of the veteran's pension award.  However, 
as required by 38 C.F.R. § 20.609(c)(1), with respect to the 
issue of an increase in pension benefits, the Board has never 
issued a final decision.  In the absence of a final decision 
by the Board, the attorney is precluded by law from charging 
a fee for legal services provided to the veteran in 
connection with an increase in his pension award.

As such, the claim is denied.




ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the RO's November 1999 or April 2000 
adjustment in his pension award should be paid by VA to the 
attorney in this case. 



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


